 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JAMALL BAKER,

 9                             Plaintiff,                 Case No. C17-1678-RSL-MAT

10          v.                                            ORDER APPOINTING COUNSEL
                                                          FOR LIMITED PURPOSE
11   JERALD GRANT, et al.,

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Pursuant to the Court’s May 2, 2019

15   Order Granting Plaintiff’s Motion to Appoint Counsel, the Clerk has identified counsel from the

16   Pro Bono Panel willing to represent plaintiff pro bono “for the limited purpose of preparing for

17   and conducting an evidentiary hearing on the issue of exhaustion of plaintiff’s First Amendment

18   retaliation claim against Officer Neely.” (Dkt. 104 at 7.) Accordingly, the Court finds and

19   ORDERS:

20          (1)    Elizabeth    Weiskopf,     elizabeth.weiskopf@klgates.com;       Hugh    Bangasser,

21   hugh.bangasser@klgates.com; and Theodore Angelis, theo.angelis@klgates.com, with the law

22   firm K & L Gates LLP, 925 4th Avenue, Suite 2900, Seattle, WA 98109, (206) 623-7580, are

23   appointed as counsel for plaintiff pursuant to the “Plan and Rules of the United States District



     ORDER APPOINTING COUNSEL FOR
     LIMITED PURPOSE - 1
 1   Court for the Western District of Washington at Seattle for the Representation of Pro Se Litigants”

 2   for the limited purpose of preparing for and conducting the evidentiary hearing on the question of

 3   exhaustion of plaintiff’s First Amendment retaliation claim against Officer Neely.               After

 4   completion of the evidentiary hearing, counsel will be permitted to withdraw.

 5          (2)     Counsel is directed to file a Notice of Appearance within 14 days of the date of

 6   this order. If counsel is unable for a reason set forth in the Rules to assume this representation, a

 7   motion for relief from appointment should immediately be filed with the Court.

 8          (3)     In the event plaintiff prevails, appointed counsel may move for an award of

 9   attorney’s fees under any applicable authority.       The Court is unable to assure counsel of

10   compensation from any other source, however.

11          (4)     Within 28 days of the date of this Order, the parties shall meet, confer, and file a

12   joint status report proposing a deadline for conducting discovery relevant to the evidentiary hearing

13   and indicating how much time the parties will need after the close of discovery to prepare for the

14   hearing. The parties should also address any other relevant issues.

15          (5)     After reviewing the joint status report, the Court will direct a deputy clerk to contact

16   the parties regarding scheduling the evidentiary hearing and will issue an order setting the

17   discovery deadline and scheduling the hearing.

18          (6)     The Clerk is directed to send copies of this order to the parties, to the newly

19   appointed pro bono counsel, and to the Honorable Robert S. Lasnik.

20          Dated this 11th day of June, 2019.

21

22                                                          A
                                                            Mary Alice Theiler
23                                                          United States Magistrate Judge



     ORDER APPOINTING COUNSEL FOR
     LIMITED PURPOSE - 2
